Per Curiam,:

It has often been decided by this court that only such alleged errors as are specifically pointed out by counsel, will be considered by this court. (Powers v. Kindt, 13 Kas. 74.)
Again, where counsel fail to specify any matter as error and this court perceives no error in the record, the judgment of the court below will be affirmed. (Thom v. Davis, 16 Kas. 22.)
Further, where it is alleged that the trial court erred in its rulings, it is the duty of the' party complaining to indicate wherein the error consists, as well as the particular ruling of which he complains. (The State v. Jennerson, 14 Kas. 133.)
In the motion for a rehearing of this cause, various matters are alleged as error which were not specifically pointed out 'by counsel upon the original hearing. Under the frequent decisions of this court we are not called upon to consider or determine the matters alleged as error in the motion for rehearing, as a party is not entitled to a rehearing upon alleged errors appearing in the record, which were not specifically *674pointed out by counsel at the original hearing. None of the newly-alleged grounds of error are stated in the briefs.
The objection that the opinion was filed by a commissioner, is not well taken. The opinion was prepared by a commissioner under the direction of the court, but was filed by the court and not by any commissioner. Under these circumstances, the motion for a rehearing will be denied.